NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4576-18T3

IN THE MATTER OF
CHRISTOPHER D'AMICO,
CITY OF PLAINFIELD,
FIRE DEPARTMENT
_____________________________

                Argued September 29, 2020 - Decided October 19, 2020

                Before Judges Mayer and Susswein.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-944.

                Littie E. Rau argued the cause for appellant City of
                Plainfield (Ruderman & Roth, LLC, attorneys; Littie E.
                Rau, of counsel and on the briefs).

                Nicholas J. Palma argued the cause for respondent
                Christopher D'Amico (Nicholas J. Palma, PC,
                attorneys; Nicholas J. Palma, of counsel and on the
                brief.)

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
      The City of Plainfield (City) appeals from a May 22, 2019 decision of the

Civil Service Commission (Commission), affirming an April 2, 2019 initial

determination by an administrative law judge (ALJ). The Commission and the

ALJ found Christopher D'Amico was wrongfully terminated from his

employment as a City firefighter and reinstated D'Amico to his job position. We

affirm.

      D'Amico was terminated by the City in September 2017 for failure to

display moral character in his position as a firefighter. The City's decision was

grounded on D'Amico's admitted alteration of a document submitted with his

application for employment as a City firefighter.

      To become a City firefighter, applicants are required to prove residency.

D'Amico submitted several documents supporting his Plainfield residency,

including a roller hockey alliance insurance card (card). D'Amico modified the

card to include his actual residential address in Plainfield.      According to

D'Amico, he revised the card because he did not have additional proof of

residency when he was asked for further documentation as part of the pre-

employment review process. The City's hiring committee recommended against

hiring D'Amico based on his alteration of the card submitted with his

employment application.


                                                                         A-4576-18T3
                                       2
        However, the City's Fire Chief decided to hire D'Amico.        D'Amico

attended the fire academy starting in June 2017. A citizen questioned the

residency of several cadets attending the fire academy at that time. As a result,

D'Amico's residency was re-examined in July 2017.          During the July re-

examination, D'Amico again admitted to altering the card.        Ultimately, the

concerned citizen's non-residency allegation regarding D'Amico was deemed to

be unfounded.

        D'Amico graduated from the fire academy in September 2017. Because

D'Amico admitted to altering a residency document, even though the

information added to the card was accurate, the City's Director of Public Safety

told the City's Fire Chief to terminate D'Amico. When D'Amico and two other

cadets reported to work on September 11, 2017, they were terminated from their

jobs.

        D'Amico appealed his termination. The matter was referred to the Office

of Administrative Law and assigned to an ALJ. The ALJ held a testimonial

hearing and concluded the City's termination was improper because D'Amico's

altering the card to include his Plainfield address did not significantly impinge

on the character and morals of a firefighter. The ALJ noted D'Amico inserted

truthful information regarding his address on the card, which was one of several


                                                                         A-4576-18T3
                                       3
documents supplied to prove his residency. After considering the testimony and

evidence, the ALJ reversed D'Amico's termination as a City firefighter,

reinstated him, and compelled back pay.

      The City filed exceptions, contending the ALJ misapplied to burden of

proof, and D'Amico bore the burden of proving he did not falsify a document

under N.J.A.C. 4A:4-6.1(a)(6). The City asserted D'Amico was terminated for

altering the card and lying to the investigators.

      After reviewing the City's exceptions, the Commission agreed with the

ALJ. It held D'Amico provided his true address on the card and the addition of

correct information on the document did not indicate a lack of character or

morals to be a firefighter. Even if it were, the Commission concluded the City

was aware of the altered document in May 2017, before D'Amico was hired and

attended the fire academy. In addition, because D'Amico was on the job for only

three or four hours at the time he was terminated, the Commission concluded

the City had the burden of proving D'Amico was guilty of the charges. Based

on its findings, the Commission reinstated D'Amico, and awarded him back pay,

benefits, and seniority status.

      On appeal, the City argues the Commission's decision was arbitrary and

capricious because it disregarded established case law and its own precedent. In


                                                                        A-4576-18T3
                                         4
addition, the City claims the Commission's decision was unreasonable and

unsupported by substantial credible evidence in the record. Further, the City

suggested we should draw our own inferences based on the facts presented

during the hearings before the ALJ. We disagree.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] strong presumption of

reasonableness attaches" to the agency's decision. In re Carroll, 339 N.J. Super.
429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993), aff'd, 135 N.J. 306 (1994)). Additionally, we give "due regard to

the opportunity of the one who heard the witnesses to judge . . . their credibility."

In re Taylor, 158 N.J. 644, 656 (1999) (quoting Close v Kordulak Bros., 44 N.J.
589, 599 (1965)).

      The burden is on the appealing party to demonstrate grounds for reversal.

Matter of State & Sch. Emps.' Health Benefits Comm'ns' Implementation of

I/M/O Yucht, 233 N.J. 267, 285 (2018); see also Bowden v. Bayside Prison, 268
N.J. Super. 301, 304 (App. Div. 1993) (holding that "[t]he burden of showing

the agency's action was arbitrary, unreasonable[,] or capricious rests upon the

appellant."). Under the arbitrary and capricious standard, our scope of review

is guided by three inquiries: (l) whether the agency's decision conforms with


                                                                             A-4576-18T3
                                         5
relevant law; (2) whether the decision is supported by substantial credible

evidence in the record; and (3) whether in applying the law to the facts, the

agency clearly erred in reaching a result that was either arbitrary, capricious or

unreasonable. In re Stallworth, 208 N.J. 182, 194 (2011) (quoting In Re Carter,

191 N.J. 474, 482-83 (2007)). When an agency decision satisfies these criteria,

we accord substantial deference to the agency's fact-findings and legal

conclusions, being mindful of the agency's "expertise and superior knowledge

of a particular field." Circus Liquors, Inc., v. Middletown Twp., 199 N.J. 1, 10

(2009) (quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513

(1992)). We may not substitute our judgment for the agency's even though we

might have reached a different result. Stallworth, 208 N.J. at 194; see also

Taylor, 158 N.J. at 656-57 (discussing the narrow appellate standard of review

for administrative matters).

      Applying these principles, we discern no basis for disturbing the

Commission's decision to reinstate D'Amico to his position as a City firefighter

and to award him back pay and benefits.         The Commission conducted an

independent review of the evidence and examined the ALJ's decision in light of

the evidence.   Based on that independent review, the Commission agreed

D'Amico "was simply lazy in inputting truthful information," and his laziness in


                                                                          A-4576-18T3
                                        6
completing the information to procure the card did not "significantly impinge

upon the character and morals of being a [f]irefighter . . . ." The Commission

also accepted the ALJ's credibility findings. The ALJ found D'Amico to be

credible, indicating he only "showed me true remorse for what I can only

conclude was laziness not moral ineptitude."

      While the City suggests we independently review the facts presented to

the ALJ and make our own inferences based on that evidence, we decline to do

so. Whether we might have reached a different result is contrary to the well-

established standard for review of agency determinations on appeal. We only

review whether the agency's final decision was arbitrary, capricious,

unreasonable, or lacked sufficient credible evidence in the record.

      D'Amico never disputed that he altered the card. In accordance with legal

precedent, firefighters are subject to an "implicit standard of good behavior

. . . ." Pepe v. Twp. of Springfield, 337 N.J. Super. 94, 103 (App. Div. 2001).

Based on its review of the evidence, the Commission found D'Amico's

"modifying the [card] by providing his actual address and identification number

on it does not indicate that he lack[ed] the character and morals to be a [f]ire

[f]ighter." The Commission held D'Amico's acts were insufficient to cast doubt




                                                                        A-4576-18T3
                                       7
upon his maturity and judgment, which were traits necessary for him to serve as

a City firefighter.

      The ALJ and Commission considered the testimony of several witnesses

for the City who offered their opinion that D'Amico's alteration of the card fell

below the requisite standard of behavior for a firefighter. The testimony of these

witnesses was weighed against the City Fire Chief's testimony, who explained

D'Amico's voluntary agreement to participate in the fire academy a second time 1

and his performance while in the fire academy demonstrated a greater than usual

standard of good behavior.

      Having reviewed the record, we are satisfied the Commission rendered

findings of fact and conclusions of law firmly grounded in the evidence

presented. The Commission's determinations were supported by substantial

credible evidence in the record and were neither arbitrary, capricious, or

unreasonable.

      Affirmed.




1
  D'Amico previously obtained his Level I and Level II firefighter certificates
prior to entering the fire academy in June 2017. The City's Fire Chief testified
D'Amico attended the academy a second time to build comradery with the other
cadets hired at the same time.
                                                                          A-4576-18T3
                                        8